                    DESIGNATION OF DISTRICT JUDGE
          FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT




       WHEREAS, in my judgment the public interest so requires:             Now, therefore

pursuant to the authority vested in me by Title 28, United States Code, Section 292(b), I

do hereby designate and assign the Honorable Kenneth D. Bell, United States District

Judge for the Western District of North Carolina, to hold a district court in the District of

South Carolina in the case of Spann, et al. v. United States Probation Office, et al., No.

3:20-cv-2628, for such time as needed in advance to prepare and thereafter as required to

complete unfinished business in the matter.



                                              ____________________________________
                                                            Chief Judge
                                                            Fourth Circuit

Dated: July 29, 2020




            Case 3:20-mc-00038 Document 5 Filed 07/29/20 Page 1 of 1
